IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RASHEED NIFAS,                           : No. 349 WAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
HEIDI SROKA, ET AL; S. SMITH; R.         :
SNYDER; J.DUPONT; S. DARR; B.            :
MURPHY; C. SAYLOR; R. GAUNTNER,          :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2016, the Petition for Allowance of Appeal

is DENIED.